                Case 1:18-cv-10785-LTS-SN Document 18 Filed 05/06/19 Page 1 of 1



                             LAW OFFICES OF LAUREN GOLDBERG, PLLC
                                         3 COLUMBUS CIRCLE, 15TH FLOOR                             05/06/2019
                                           NEW YORK, NEW YORK 10006
                                              lg@lgoldberglaw.com
    TELEPHONE: (646) 452-8380                                                FACSIMILE: (646) 452-8663




        May 1, 2019

        VIA ECF
        Hon. Magistrate Sarah Netburn
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                Re: Bucci vs. Luigi Bormioli Corp
                                      18 CV 10785 (LTS)(SN)


         Hon. Judge Netburn:

                I represent the Plaintiff in the above referenced case and am writing on behalf of both
        parties to provide a status report to the Court. We apologize for not submitting this letter
        yesterday, but are pleased to report that we have settled the case in principal and are working on
        finalizing the settlement agreement. We would request an additional three weeks to either file a
        stipulation of dismissal with the court or to discuss modifying the discovery schedule.



                                                             Respectfully Submitted,
                                                                   /s/


                                                             Lauren Goldberg
                                                             Attorney for Plaintiff
The parties are directed to file a stipulation of dismissal, or a joint letter updating the Court on the status of
        Cc:      Traycee Ellen Klein (via ECF)
settlement, no later than Wednesday, May 22, 2019. The deadline to complete fact discovery remains July 26, 2019.
                 Attorney For Defendant
The Court will not extend this deadline absent good cause.

SO ORDERED.



May 6, 2019
New York, New York
